Citation Nr: 1440764	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-04 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for thoracolumbar strain.

2.  Entitlement to an initial rating in excess of 10 percent for left shoulder impingement.

3.  Entitlement to an initial rating in excess of 10 percent for right shoulder impingement.

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from July 1999 to August 2003.

This case comes to the Board of Veterans' Appeals (Board) from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In July 2013, the Veteran testified during a Board hearing at the RO.

In January 2013, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU) due in part to his shoulder disabilities.  While the AOJ has not adjudicated the issue of entitlement to a TDIU, given the Veteran's assertion, the Board will take jurisdiction over the issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

At the Board hearing, the Veteran indicated his back and shoulder disabilities had worsened since the last VA examination in December 2011.  Thus, he should be afforded a new examination to determine the current severity of his disabilities.

Prior to the examination, the AOJ should obtain any outstanding medical records.  The record, including the Veteran's Virtual VA electronic claims file and Veterans Benefits Management System paperless claims processing system, contains VA treatment notes through May 2014.  Thus, any treatment notes since that time should be obtained.

As noted in the introduction, the claim for a TDIU has not been adjudicated by the AOJ.  Moreover, as the remand of the claims for increase could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since May 2014.

2.  Then, schedule the Veteran for an examination to determine the severity of his thoracolumbar strain, left shoulder impingement, and right shoulder impingement.  The examiner should review the claims file and note that review in the report.  All indicated tests and studies should be performed.  For each disability, the examiner should state whether there is any additional loss of motion during flare-ups or due to fatigability, incoordination, painful motion, excess motion, weakened motion, or other factors.  All pertinent pathology associated with each disability should be noted.  The examiner should discuss how the Veteran's disabilities impact his activities of daily living, including his ability to obtain and maintain employment.  A rationale for all opinions should be provided.  

3.  Then, readjudicate the claims, to include adjudication of the claim for a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

